DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 01 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 13, and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi et al. (US 2016/0079164 A1; hereinafter Fukuzumi).
In regards to claim 1, Fukuzumi teaches a three-dimensional memory structure, comprising: 
a substrate (5) [0095]; 
a peripheral device structure (77) formed on the substrate [0095]; 
a patterned semiconductor layer disposed on the peripheral device structure, wherein the patterned semiconductor layer comprises an alternating conductor (WL) [0026] and dielectric stack (40) [0027], a plurality of conductive contacts (e.g. (110)) [0108] and a first conductive layer (e.g. (111/BG)) [0109-0110]; 
an insulating layer (45) disposed on the patterned semiconductor layer [0025]; and 
a conductive wiring layer (evidenced by (72)) disposed on the insulating layer [0074], wherein the conductive wiring layer is electrically connected to the peripheral device structure on the substrate (e.g. figs. 1 and 9: (77) on the right part of the device is on substrate (5) and (72) is electrically connected to (77) via (121) and (76); see also [0113] and [0066]).
In regards to claim 2, Fukuzumi teaches the limitations discussed above in addressing claim 1. Fukuzumi further teaches the limitations wherein the plurality of conductive contacts (e.g. (110)) [0108] connect to the conductive wiring layer (evidenced by (72)) [0074] at a first end and connect to the first conductive layer (e.g. (111/BG) [0109-0110] at a second end opposite to the first end (fig. 8).
In regards to claim 3, Fukuzumi teaches the limitations discussed above in addressing claim 2. Fukuzumi further teaches, e.g. in fig. 8, the limitations wherein the plurality of conductive contacts (e.g. (110)) [0108] extend through the insulating layer (45) [0025].
In regards to claim 4, Fukuzumi teaches the limitations discussed above in addressing claim 1. Fukuzumi further teaches the limitations further comprising: a plurality of NAND strings (fig. 4; [0023]) extending through the alternating conductor (WL) [0026] and dielectric stack (40) [0027].
In regards to claim 5, Fukuzumi teaches the limitations discussed above in addressing claim 4. Fukuzumi further teaches the limitations wherein each of the plurality of NAND strings comprise a plurality of stacked memory cells (fig. 3).
In regards to claim 6, Fukuzumi teaches the limitations discussed above in addressing claim 1. Fukuzumi further teaches the limitations further comprising: a bonding interface (75) between the patterned semiconductor layer and the substrate [0090].
In regards to claim 8, Fukuzumi teaches the limitations discussed above in addressing claim 1. Fukuzumi
In regards to claim 13, Fukuzumi teaches the limitations discussed above in addressing claim 1. Fukuzumi further teaches the limitations wherein the peripheral device (77) structure comprises CMOS devices [0095].
In regards to claim 15, Fukuzumi teaches a three-dimensional memory structure, comprising: 
an insulating layer (45) [0025]; 
a patterned semiconductor layer disposed on a first side of the insulating layer, wherein the patterned semiconductor layer comprises an alternating conductor (WL) [0026] and dielectric stack (40) [0027], a plurality of conductive contacts (e.g. (110)) [0108] and a first conductive layer (e.g. (111/BG)) [0109-0110]; 
the first conductive layer comprises a metallic material ([0109]: “the layer 110 containing the metal and the back gate are left as pads 110 and 111”); and 
a conductive wiring layer (evidenced by (72)) disposed on a second side of the insulating layer opposite to the first side [0074].
In regards to claim 16, Fukuzumi teaches the limitations discussed above in addressing claim 15. Fukuzumi further teaches the limitations further comprising: a peripheral device structure (77) formed on a substrate (5) [0095], wherein the peripheral device structure is disposed over the patterned semiconductor layer (e.g. over the top of (100)) on the first side of the insulating layer [0095].
In regards to claim 17, Fukuzumi teaches the limitations discussed above in addressing claim 16. Fukuzumi further teaches the limitations further comprising: a bonding interface (75) between the peripheral device structure and the patterned semiconductor layer [0090].
In regards to claim 18, Fukuzumi teaches the limitations discussed above in addressing claim 16. Fukuzumi
In regards to claim 19, Fukuzumi teaches the limitations discussed above in addressing claim 15. Fukuzumi further teaches the limitations wherein the plurality of conductive contacts (110) extend through the insulating layer (45) and electrically connect the conductive wiring layer (72) with the first conductive layer (111/BG) (e.g. fig. 8).
In regards to claim 20, Fukuzumi teaches the limitations discussed above in addressing claim 15. Fukuzumi further teaches the limitations wherein the patterned semiconductor layer further comprises a plurality of memory strings extending through the alternating conductor and dielectric stack (fig. 4; [0023]).
In regards to claim 21, Fukuzumi teaches the limitations discussed above in addressing claim 15. Fukuzumi further teaches the limitations wherein the metallic material of the first conductive layer comprises W, Co, Cu, Al, metal silicide, and/or any combination thereof ([0108]: metal silicide).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi as applied to claim 1 above.
In regards to claim 10, Fukuzumi teaches the limitations discussed above in addressing claim 1. Fukuzumi does not appear to express teach the limitations wherein the plurality of conductive contacts, the first conducti e layer, and the conductive wiring layer comprise copper, silver, aluminum, tin, tungsten, or a combination thereof; however Fukuzumi teaches that interconnects can be made of copper [0068]; therefore, one having ordinary skill in the art at the time the application was filed would find it obvious to have conductive contacts, layers and wires be formed of copper.
Claim(s) 7, 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi as applied to claim 1 above, and further in view of Lee et al. (US 2011/0143506 A1; hereinafter Lee).
In regards to claim 7, Fukuzumi teaches the limitations discussed above in addressing claim 1. Fukuzumi appears to be silent as to, but does not preclude, the limitations wherein an insulating layer comprises a specific thickness. Lee teaches the limitations wherein an insulating layer comprises a specific thickness ([0022]; [0050]; [0058]; [0085]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fukuzumi with the aforementioned limitations taught by Lee to have a device layout that allows for increased device density (Lee [0005]). 
The combination of Fukuzumi and Lee appears to be silent as to the limitation wherein the insulating layer comprises a thickness in a range between about 0.3 μm and about 5 μm; however Lee teaches that thickness is a device element variable that can be optimized to affect the electrical properties of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the insulating layer comprises a thickness in a range between about 0.3 μm and about 5 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller
In regards to claim 9, Fukuzumi teaches the limitations discussed above in addressing claim 1. Fukuzumi appears to be silent as to, but does not preclude, the limitations of a pattern semiconductor layer with a specific thickness. Lee teaches the limitations of a pattern semiconductor layer with a specific thickness ([0022]; [0050]; [0058]; [0085]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fukuzumi with the aforementioned limitations taught by Lee to have a device layout that allows for increased device density (Lee [0005]).
The combination of Fukuzumi and Lee appears to be silent as to the limitation wherein the patterned semiconductor layer comprises a thickness in a range between about 0.03 μm and about 1 μm; however Lee teaches that thickness is a device element variable that can be optimized to affect the electrical properties of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the patterned semiconductor layer comprises a thickness in a range between about 0.03 μm and about 1 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
In regards to claim 11, Fukuzumi teaches the limitations discussed above in addressing claim 1. Fukuzumi appears to be silent as to, but does not preclude, the limitations of a conductive contact with a specific diameter. Lee teaches the limitations of a conductive contact with a specific diameter ([0022]; [0050]; [0058]; [0085]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fukuzumi with the aforementioned limitations taught by Lee to have a device layout that allows for increased device density (Lee [0005]).
The combination of Fukuzumi and Lee appears to be silent as to the limitation wherein the plurality of conductive contacts comprise a diameter in a range between about 0.3 μm and about 5 μm; however Lee teaches that thickness is a device element variable that can be optimized to affect the In re Aller, 105 USPQ 233 (1955).
In regards to claim 12, Fukuzumi teaches the limitations discussed above in addressing claim 1. Fukuzumi appears to be silent as to, but does not preclude, the limitations of a patterned semiconductor layer with a specific thickness. Lee teaches the limitations of a patterned semiconductor layer with a specific thickness ([0022]; [0050]; [0058]; [0085]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Fukuzumi with the aforementioned limitations taught by Lee to have a device layout that allows for increased device density (Lee [0005]).
The combination of Fukuzumi and Lee appears to be silent as to the limitation wherein the patterned semiconductor layer comprises a thickness in a range between about 1 μm and about 50 μm; however Lee teaches that thickness is a device element variable that can be optimized to affect the electrical properties of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the patterned semiconductor layer comprises a thickness in a range between about 1 μm and about 50 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive. Specifically as discussed above in addressing claims 1, 15, and 21, Fukuzumi (citation in the Office Action above) teaches the amended limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812